DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 10) that the cited prior art combined does not teach “the first chunk ID and the plurality of chunk IDs comprise a set of contiguous alphanumeric values defined in increments of a constant increment”.
Lillibridge stores a list of chunks or their representations (e.g., pointers to them) (Lillibridge: [0036]) in a container (Lillibridge: [0011]). A “neighbor condition” is used to ensure that neighboring chunks in the same input file are stored in the same container (i.e., preserving locality) (Lillibridge: [0023]), and in the same sequential order (Lillibridge: [0034]). The first chunk in the container has position 1 (i.e., alphanumeric value) in the list, from which the next chunk in the same container has position incremented by 1 (i.e., constant increment), etc. The positions of the first and the following chunks (i.e., plurality of chunk IDs) form a list of contiguous alphanumeric values 1, 2, …
Applicant further states (pp. 12) that the cited prior art combined does not teach “determining a plurality of chunk IDs that are subsequent and contiguous to the first chunk ID by incrementing a value of the first chunk ID”.
Lillibridge stores a list of chunks or their representations (e.g., pointers to them) (Lillibridge: [0036]) in a container (Lillibridge: [0011]). A “neighbor condition” is used to ensure that neighboring chunks in the same input file are stored in the same container (i.e., preserving locality) (Lillibridge: [0023]), and in the same sequential order (Lillibridge: [0034]). The first chunk in the container has position 1 (i.e., alphanumeric value) in the list, from which the next (i.e., subsequent and contiguous) chunk in the same container has position incremented by 1, etc. (i.e., plurality of chunk IDs).
In summary, Lillibridge teaches the argued limitations of claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. US patent application 2013/0018851 [herein “Jayaraman”], and further in view of Lillibridge et al. US patent application 2010/0223441 [herein “Lillibridge”].
Claim 1 recites “A method of deduplicating a file, the file comprising a first chunk, the method comprising: determining if a first hash of a first content of the first chunk is in a cache of a chunk hash data structure, wherein the chunk hash data structure comprises a first plurality of key-value mappings between a first plurality of keys and first plurality of values, the first plurality of keys each being a hash of a content of a corresponding chunk, and the first plurality of values each being a chunk ID of the corresponding chunk; and”.
According to the instant specification [0034], chunk ID is an arbitrarily assigned alphanumeric identifier that preserves locality and sequential order of chunks in an input file.
Jayaraman uses deduplication dictionary (i.e., chunk hash data structure) to maintain chunk identifier (i.e., chunk hash) and location (i.e., chunk ID) pairings (i.e., key-value mappings) in a deduplication system [0017]. A hash algorithm is used to generate an identifier for each chunk [0020]. Dictionary is cached in memory to reduce disk access [0025].
Claim 1 further recites “if the first hash is not in the cache: determining a first chunk ID of the first chunk; determining a plurality of chunk IDs that are subsequent and contiguous to the first chunk ID by incrementing a value of the first chunk ID, wherein the first chunk ID and the plurality of chunk IDs comprise a set of contiguous alphanumeric values defined in increments of a constant increment;”
If a chunk identifier is not found in the cache, then Jayaraman looks it up in dictionary and fetches it to get (i.e., determine) its location. Dictionary entries are also prefetched for neighboring chunks following (i.e., subsequent and contiguous) the fetched chunk at the same location [0017].
Jayaraman does not disclose what constitutes a chunk location; however, Lillibridge stores a list of chunks or their representations (e.g., pointers to them) (Lillibridge: [0036]) in a container, which is implemented as a file or object (Lillibridge: [0011]). A “neighbor condition” is used to ensure that neighboring chunks in the same input file are stored in the same container (i.e., preserving locality) (Lillibridge: [0023]), and in the same sequential order (Lillibridge: [0034]). The first chunk in the container has position 1 (i.e., alphanumeric value) in the list, from which the next (i.e., subsequent and contiguous) chunk in the same container has position incremented by 1 (i.e., constant increment), etc. The positions of the first and following chunks (i.e., plurality of chunk IDs) form a list of contiguous alphanumeric values 1, 2, … In other words, a chunk can be located (i.e., chunk ID) by a <Container, Position> pair, which is different from its address of physical bits.
Claim 1 further recites “for each chunk ID of the plurality of chunk IDs, obtaining a set of information corresponding to the chunk ID of the plurality of chunk IDs based on a chunk ID data structure, wherein the chunk ID data structure comprises a second plurality of key-value mappings between a second plurality of keys and a second plurality of values, the second plurality of keys being the chunk IDs of the chunk hash data structure, and the second plurality of values each being a corresponding set of information about the corresponding chunk, wherein each set of information comprises the hash of the content of the corresponding chunk and a pointer to the content of the corresponding chunk, the pointer including an address of the corresponding chunk, wherein the address is different than a chunk ID of the corresponding chunk;”
Jayaraman does not disclose this limitation; however, metadata (i.e., set of information) about chunks in a container are stored in an associated metadata file (i.e., chunk ID data structure) (Lillibridge: [0038]). Metadata of a chunk includes its position in the container and a chunk identifier, together with other information such as a pointer to its physical bits, and pointers to its neighboring chunks immediately before and after (i.e., sequential order) (Lillibridge: [0034]). In other words, Lillibridge teaches a <ChunkHash, <Container, Position>> mapping as the chunk hash data structure, and a <<Container, Position>, <ChunkHash, pointers>> mapping as the chunk ID data structure, where a chunk can be located by a <Container, Position> pair different from its address of physical bits.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Jayaraman with Lillibridge. One having ordinary skill in the art would have found motivation to reduce disk access, especially when prefetching hashes of neighboring chunks, by using Jayaraman’s hash identifier to uniquely identify chunks, using Lillibridge’s <Container, Position> pair to locate chunks, and extending Jayaraman’s cache to also store Lillibridge’s chunk metadata.
Claim 1 further recites “generating first plurality of key-value mappings for each of the plurality of chunk IDs using the obtained sets of information; and storing the generated first plurality of key-value mappings as entries in the cache.”
In Jayaraman, given a chunk identifier not found in the cache, it is looked up in dictionary and fetched. Dictionary entries are also prefetched for chunks following the fetched chunk at the same location [0017].
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1, wherein the determining the first chunk ID of the first chunk is performed by accessing the chunk hash data structure.”
Jayaraman’s dictionary is cached in memory [0025]. If a chunk identifier (i.e., hash) is not found in the cache, then it is looked up in dictionary and fetched to get its location (i.e., chunk ID) [0017].
Claims 9 and 16 are analogous to claim 2, and are similarly rejected.

Claim 4 recites “The method of claim 1, further comprising, if the first hash is not in the cache: determining if the first hash is in the chunk hash data structure; and if the first hash is in the chunk hash data structure: determining a first set of information of a second chunk by mapping the first chunk ID to the first set of information using the chunk ID data structure, the first set of information including a second pointer to second content of the second chunk; and modifying a first pointer in a first file corresponding to the first chunk to point to the second content of the second chunk.”
Jayaraman’s dictionary is cached in memory [0025]. If a chunk identifier (i.e., hash) is not found in the cache, then it is looked up in dictionary and fetched to get its location (i.e., chunk ID) [0017]. A request to store a chunk (i.e., first chunk) is intercepted to determine if it is already deduplicated – its fingerprint (i.e., hash) is found in cache or in dictionary for another chunk (i.e., second chunk). If so, the associated metadata (i.e., first set of information), e.g., reference to the first chunk, is updated to point to the second chunk, without actually storing the first chunk again [0033].
Claims 11 and 18 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The method of claim 1, further comprising, if the first hash is in the cache: determining, from the cache, the first chunk ID of the first chunk; reading, from the chunk ID data structure, a first set of information of a second chunk by mapping the first chunk ID to the first set of information using the chunk ID data structure, the first set of information including a second pointer to second content of the second chunk; and modifying a first pointer in a first file corresponding to the first chunk to point to the second content of the second chunk.”
Jayaraman’s dictionary is cached in memory [0025]. If a chunk identifier (i.e., hash) is found in the cache, then its associated location (i.e., chunk ID) is obtained. A request to store a chunk (i.e., first chunk) is intercepted to determine if it is already deduplicated – its fingerprint (i.e., hash) is found in cache or in dictionary for another chunk (i.e., second chunk). If so, the associated metadata (i.e., first set of information), e.g., reference to the first chunk, is updated to point to the second chunk, without actually storing the first chunk again [0033].
Claims 12 and 19 are analogous to claim 5, and are similarly rejected.

Claim 6 recites “The method of claim 1, wherein each set of information further comprises a reference count of the corresponding chunk.”
Jayaraman and Lillibridge teach claim 1, where Lillibridge stores metadata (i.e., set of information) about chunks in a container in an associated metadata file (Lillibridge: [0038]). Jayaraman uses an object map for every deduplicated file to reference (i.e., point to) all chunks for the file; and a datastore suitcase to hold the actual chunks for the deduplicated file [0022]. Every unique chunk has an associated reference count of the number of object map entries referencing it.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Jayaraman with Lillibridge. One having ordinary skill in the art would have found motivation to incorporate pointers to, and reference counts of, unique chunks as metadata in Jayaraman’s dictionary and Lillibridge’s metadata, to avoid storing duplicate chunks redundantly.
Claims 13 and 20 are analogous to claim 6, and are similarly rejected.

Claims 3, 7, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman as applied to claim 1 above, in view of Lillibridge, and further in view of Sorting a HashMap according to keys in Java. https://www.geeksforgeeks.org, 2018, pp. 1-7 [herein “SortHashMap”].
Claim 3 recites “The method of claim 1, wherein at least a portion of the sets of information of the chunk ID data structure are stored in order of corresponding chunk IDs in a storage block of a storage, wherein the storage block is cached in a second cache, and wherein obtaining the sets of information corresponding to the chunk IDs of the plurality of chunk IDs comprises obtaining the portion of the sets of information from the second cache.”
Jayaraman and Lillibridge teach claim 1, where Lillibridge maps a container to identifiers of chunks in the container (i.e., set of information), and stores the mapping (i.e., chunk ID data structure) in a metadata file (i.e., storage block) (Lillibridge: [0038]). Jayaraman and Lillibridge do not disclose this claim; however, SortHashMap sorts a key-value mapping by keys (i.e., chunk IDs) (SortHashMap: pp. 1/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Jayaraman and Lillibridge with SortHashMap. One having ordinary skill in the art would have found motivation to sort Lillibridge’s mapping by keys, and to store it in Jayaraman’s cache (i.e., second cache), to enhance access performance.
Claims 10 and 17 are analogous to claim 3, and are similarly rejected.

Claim 7 recites “The method of claim 1, wherein the chunk hash data structure is stored in storage with entries in order of the first plurality of keys.”
Jayaraman teaches claim 1, whose dictionary maps chunk hash to chunk location (i.e., chunk hash data structure) [0017] and is stored in a cache [0025]. Jayaraman does not disclose this claim; however, SortHashMap sorts a key-value mapping by keys (i.e., chunk hash) (SortHashMap: pp. 1/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Jayaraman with SortHashMap. One having ordinary skill in the art would have found motivation to sort Jayaraman’s dictionary by keys, to enhance access performance.
Claim 14 is analogous to claim 7, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163